 

Exhibit 10.1

 

SECOND OMNIBUS AMENDMENT

 

This SECOND OMNIBUS AMENDMENT (this “Amendment”), dated as of September 19,
2016, hereby amends: (i) the Second Amended and Restated Note and Warrant
Purchase Agreement, dated as of December 23, 2015 (the “Agreement”), by and
among MYND ANALYTICS, INC., f/k/a CNS Response, Inc., a Delaware corporation
(the “Company”), and the investors listed on Schedule A thereto (each, an
“Investor,” and together, the “Investors”), (ii) the Secured Convertible
Promissory Notes purchased and sold pursuant to the Agreement (individually, a
“Note” and collectively, the “Notes”) and (iii) the Warrants issued pursuant to
the Agreement (individually, a “Warrant” and collectively, the “Warrants”), in
each case as set forth below. Certain capitalized terms used but not defined
herein have the meanings assigned to them in the Agreement.

 

WHEREAS, Section 4.3 of the Agreement provides for the amendment of the
Agreement in accordance with the terms set forth therein;

 

WHEREAS, Section 8(d) of the Notes provides for the amendment of any term of the
Notes in accordance with the terms set forth therein;

 

WHEREAS, Section 11 of the Warrants provides for the amendment of any term of
the Warrants in accordance with the terms set forth therein;

 

WHEREAS, the Company and the Majority Holders desire to amend the Agreement, the
Notes and the Warrants to provide that (i) the Company shall be permitted at any
time to mandatorily convert the entire outstanding principal balance and accrued
interest on all of the Notes (the “Conversion Amount”) into a number of shares
of Common Stock equal to the quotient of the Conversion Amount divided by a
conversion price of $0.025 per share (as adjusted for stock splits, stock
dividends, combinations or the like affecting the Company’s common stock (the
“Mandatory Conversion”) and (ii) upon the election of the Company to effect a
Mandatory Conversion, each outstanding Warrant shall automatically be cancelled
and be of no further legal force or effect and shall no longer be exercisable
for any shares of Common Stock;

 

WHEREAS, the Investors executing this Amendment constitute the Majority Holders
by virtue of holding Notes whose aggregate principal amount represents a
majority of the total outstanding principal amount of all then outstanding Notes
under the Agreement, which includes RSJ Private Equity investiční fond s
proměnným základním kapitálem, a.s. f/k/a RSJ Private Equity uzavreny investicni
fond a.s.;

 

WHEREAS, in accordance with Section 4.2 of the Agreement, Section 8(d) of the
Notes and Section 11 of the Warrants, the Company and the Investors executing
this Amendment now desire to amend the Agreement, the Notes and the Warrants in
accordance with the terms set forth herein.

 

 1 

 

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and the Investors executing this Amendment
agree as follows:

 

1.             Amendment to Section 3 of the Notes and Form of Note. Section 3
of the Notes and Section 3 of the form of Note which is attached as Exhibit A to
the Agreement is hereby amended and restated in its entirety as follows

 

“3.             Voluntary Conversion; Mandatory Conversion.

 

(a)             Voluntary Conversion. Within the period of fifteen (15) days
prior to the Maturity Date the Holder shall have an option to convert this Note
into shares of Common Stock at a price equal to $0.05 per share (as adjusted for
stock splits, stock dividends, combinations or the like affecting the Common
Stock).

 

(b)             Mandatory Conversion. At any time after September 1, 2016, the
Company shall have the right to convert this Note along with all of the other
Notes into shares of Common Stock at a conversion price of $0.025 per share (as
adjusted for stock splits, stock dividends, combinations or the like affecting
the Common Stock). To exercise this right of Conversion, the Company shall
provide the Holders with a notice of conversion which shall state the date upon
which the conversion of the Notes shall be effective (the “Mandatory Conversion
Date”). On the Mandatory Conversion Date, the Conversion Amount shall
automatically convert in whole without any further action by the Holders into a
number of shares of Equity Securities equal to the quotient of the Conversion
Amount divided by a conversion price of $0.025 per share (as adjusted for stock
splits, stock dividends, combinations or the like affecting the Common Stock).
Any resulting fraction of a share shall be rounded to the nearest whole share
(with 0.5 being rounded up). On the Mandatory Conversion Date, the Warrant
issued to the Holder pursuant to the Second Amended and Restated Note and
Warrant Purchase Agreement (the “Warrant”) shall automatically be cancelled,
without any requirement for any further action by the Company or the Holder, and
be of no further legal force or effect and shall no longer be exercisable for
any shares of Common Stock.

 

2.             New Warrant Section 17. The Warrants and the form of Warrant
which is attached as Exhibit B to the Agreement are hereby amended by adding the
following new Section 17:

 

“17.             Termination of Warrant.

 

Upon the mandatory conversion of the Note in accordance with Section 3(b) of the
Note, this Warrant shall automatically be cancelled, without any requirement for
any further action by the Company or the Holder, and be of no further legal
force or effect and shall no longer be exercisable for any shares of Common
Stock.”

 

 2 

 

 

3.             Effect of Amendment. This Amendment shall amend and form a part
of the Agreement, the Notes and the Warrants for all purposes and is expressly
incorporated into the Agreement, the Notes and the Warrants, and the Company and
each party hereto shall be bound hereby. From and after the execution of this
Amendment by the parties hereto, any references to the Agreement, the Notes or
the Warrants shall be deemed a reference to Agreement, the Notes or the Warrants
as amended hereby. This Amendment shall be deemed to be in full force and effect
from and after the execution of this Amendment by the parties hereto. To the
extent that any term or provision of this Amendment may be deemed expressly
inconsistent with any term or provision in the Agreement, the Notes or the
Warrants, the terms and provisions of this Amendment shall control.

 

4.             Other Provisions. The following sections of the Agreement are
hereby incorporated by reference into, and made applicable to, this Amendment as
if set forth herein: Section 4.3 (Amendments and Waivers); Section 4.4
(Notices); Section 4.6 (Governing Law); Section 4.7 (Severability) and Section
4.8 (Binding Effect; Assignment).

 

(Signature Page Follows)

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 

  MYND ANALYTICS, INC.           By: /s/ Paul Buck     Name: Paul Buck    
Title: Chief Financial Officer           RSJ Private Equity investiční fond s
proměnným základním kapitálem, a.s., a Czech joint stock corporation registered
in the Commercial Register maintained by the Municipal Court of Prague under
section B, file number 16313, identification number 24704415, with its
registered office at Na Florenci 2116/15, Nové Město, 110 00 Praha 1, Czech
Republic and acting in respect of its sub-fund (podfond) RSJ Gradus podfond, RSJ
Private Equity investiční fond s proměnným základním kapitálem, a.s. and its
assigns           By: /s/ Jan Vyhnalek     Name: Jan Vyhnalek     Title:
Statutory Director           By: /s/ John Pappajohn     Name: John Pappajohn    
Title: Investor           THOMAS T AND ELIZABETH C. TIERNEY FAMILY TRUST        
  By: /s/ Thomas T. Tierney     Name:  Thomas Tierney     Title: Trustee

 

 4 

 

  

  DECLARATION OF TRUST OF ROBERT J. FOLLMAN AND CAROLE A. FOLLMAN, DATED AUGUST
14, 1979           By: /s/ Robert J. Follman     Name: Robert Follman     Title:
Trustee           By: /s/ Robin L. Smith     Name: Robin L. Smith M.D.    
Title: Investor           By: /s/ George Carpenter  /s/ Jill Carpenter     Name:
George & Jill Carpenter     Title: Investors           By: /s/ Geoffrey Harris  
  Name: Geoffrey Harris     Title: Investor

 

 5 

 